Case 1:18-cv-05780-FB-SMG Document 70 Filed 05/14/20 Page 1 of 4 PageID #: 372

                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
 ____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0048 • E: Jason@levinepstein.com
                                                                                      May 14, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     Singh v. Lintech Electric, Inc. et al
                       Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

       This law firm represents Defendants Lintech Electric, Inc. and Linden Tudor in the above-
referenced action.

         This law firm also represents Defendants Holly Tudor, Linden Tudor and Tudor Enterprise
Family Limited Partnership in the since removed state court actions captioned Singh v. Holly Tudor
et al (Index No. 720551-2019) (the “First State Court Action”) and Singh v. Tudor Entr. Family
Ltd Partnership et al (Index No.: 526826-2019) (the “Second State Court Action”, and together,
the “State Court Actions”).

        Pursuant to Your Honor’s Individual Motion Practice Rule 1(A) this letter respectfully
serves as an objection to Plaintiff’s misguided attempt to amend each of the complaints in the State
Court Actions as of right pursuant to Rule 15 of the Federal Rules of Civil Procedure.

        Yesterday, on May 13, 2020, Plaintiff filed two amended complaints, [see Dckt. Nos. 68,
69] (together, the “Amended Complaints”), in response to Defendants’ Holly Tudor, Linden
Tudor and Tudor Enterprise Family Limited Partnership Motion to (i) Dismiss Plaintiff’s State
Court Actions, (ii) Cancel the Lis Pendens, and (iii) Award Defendants’ Attorneys Fees and Costs,
and (iv) Sanctions, which was duly served on April 24, 2020 (“Defendants’ Motion”), as
memorialized in the letter to Chambers filed that same day [see Dckt. No. 67]. Plaintiff’s Amended
Complaints are in violation of controlling New York State law, which prohibits amendments to
complaints that have been filed together with lis pendens, and this Court’s Order that required an
actual response in its So-Ordered briefing schedule. [Dckt. No. 63]

        By way of procedural background, on April 13, 2020, Your Honor entered a briefing
schedule for Defendants’ contemplated motion, which provided that the motion be served by April
24, 2020, and Plaintiff’s “opposition” to be served by May 15, 2020. [See Dckt. No. 63] (emphasis
added). The undersigned duly served Defendants’ Motion on April 24, 2020. [See Dckt. No. 67].
Rather than filing an actual opposition, Plaintiff has apparently filed the Amended Complaints to
serve as a response to the four separate bases of relief contained in Defendants’ Motion. This is
in violation of the controlling law.




                                                    1
Case 1:18-cv-05780-FB-SMG Document 70 Filed 05/14/20 Page 2 of 4 PageID #: 373



        Simply put, the controlling New York law does not permit the amendment of a complaint
where, as here, the complainant has also filed a lis pendens in connection with the underlying
action. See Bunnell v. Haghighi, 183 F. Supp. 3d 364, 368 (E.D.N.Y. 2016) (“Claims affecting
real property must be asserted at the time the lis pendens is commenced, and subsequent
submissions cannot cure defects present at the time of filing.”) (citing 5303 Realty Corp. v. O
& Y Equity Corp., 64 N.Y.2d 313, 319–20 (1984)) (emphasis added).

        But this is not the legal standard urged on this Court by Plaintiff. Therefore, we
respectfully request that Your Honor order Plaintiff to file a response – not amended complaints –
and strike Plaintiff’s Amended Complaints, in their entirety, for the reasons set forth below.

       In reviewing the validity of a notice of pendency, “the court's scope of review is
circumscribed. In conjunction with this concept, the complaint filed with the notice of pendency
must be adequate unto itself; a subsequent, amended complaint cannot be used to justify an
earlier notice of pendency.” 5303 Realty Corp. 64 N.Y.2d at 320 (emphasis added); see also
Ostad v. Nehmadi, 31 Misc. 3d 1211(A), 929 N.Y.S.2d 201 (N.Y. Sup. Ct. 2011); Cty. of Suffolk
v. Toussie, 2007 WL 7616775, at *2 (E.D.N.Y. 2007). The law is clear.

        In 5303 Realty Corp., for example, the plaintiff filed its complaint and immediately filed a
notice of pendency against the property owned by defendant. 5303 Realty Corp. 64 N.Y.2d at 317.
The defendant moved to cancel the notice of pendency. Id. While the motion was pending, the
plaintiff filed an amended complaint. Id. The trial court denied the motion, without considering
the effect of the amended complaint, on the ground that the original complaint was sufficient to
sustain the notice of pendency. Id. The trial court’s denial was affirmed on appeal. Id. In reversing
the lower courts’ denial of the motion to cancel, the Court of Appeals held that the validity of a
notice of pendency must be determined based on a review of the original complaint. Id. at 320-21.

        Thus, the Amended Complaints are not relevant to a determination of the validity of the lis
pendens, or the request for fees, costs, and sanctions in connection therewith, and this Court is
respectfully circumscribed to the allegations set out in Plaintiff's original state court complaints.
This is not a typical case where Plaintiff is permitted to amend as of right or, for that matter, with
leave of the Court. Given that Plaintiff has filed two lis pendens against residential and commercial
property, the serious consequences of the filing of the lis pendens circumscribes the general rule
that permits amendment as of right or with the leave of the court. Such is the case here.

         It has been nearly five months since the original state court complaints and lis pendens were
filed. [See Dckt. Nos. 32-A, 32-B, 39-1, 39-2]. On December 16, 2019, Defendants filed a Notice
of Removal, consolidating the First State Court Action with the instant Federal Court Action. [See
Dckt. No. 32]. On December 23, 2020, Plaintiff filed a pre-motion conference letter in
contemplation of a motion to remand the First State Court Action. [See Dckt. No. 36]. At the
January 15, 2020 pre-motion conference, the Honorable Magistrate Judge Gold ordered Plaintiff,
as follows:

       (1) Plaintiff will consider whether he will press his application for a promotion
       conference in anticipation of moving to remand. Plaintiff will either withdraw his



                                                  2
Case 1:18-cv-05780-FB-SMG Document 70 Filed 05/14/20 Page 3 of 4 PageID #: 374



       premotion conference application or, after conferring with counsel for defendant,
       propose a briefing schedule by letter filed on or before January 21, 2020.

[Dckt. No. 40]. By letter dated January 21, 2020, Plaintiff withdrew his request for a pre-motion
conference and stated that he “will not be making an application for remand at this time.” [Dckt.
No. 42]. On the same day, Plaintiff’s counsel initially requested a three-week period to provide
“opposition” to a motion in response to the lis pendens filing. [Dckt. No. 42] (emphasis added).
The Court So-Ordered this three-week period on April 13, 2020, when Your Honor set a filing
deadline for May 15, 2020. [Dckt. No. 63]. Thus, Plaintiff is also in violation of this Court’s Order
to provide an actual “opposition”, rather than an amendment.

         In the case at bar, Plaintiff has wrongfully been clouding title to two properties for nearly
five months in an impermissible procedural maneuver to attach a source of funds on account of a
contingent claim. Thus, Plaintiff is not really claiming some “interest…in the land…which might
be lost under the recording acts in the event of a transfer of the subject property during the
litigation.” Richard J. Zitz, Inc. v. Pereira, 965 F. Supp. 350, 355 (E.D.N.Y. 1997). The Court of
Appeals for the Second Circuit has instructed that a “[lis pendens] in New York is available only
to secure claims of existing interests in the realty at issue.” Diaz v. Paterson, 547 F.3d 88, 100
(2d Cir 2008) (emphasis added). It is axiomatic that CPLR § 6501 is to be given a “narrow
application to pre-existing claims affecting the property.” Id. at 101 (emphasis added). Here,
the lis pendens have been filed for an impermissible purpose and under CPLR § 6501, and
Defendants are entitled to fees and costs for the such a questionable maneuver.

        For the foregoing reasons, Defendants respectfully request an order: (i) compelling
Plaintiff to submit opposition to Defendants' Motion by tomorrow, May 15, 2020, and (ii) striking
the Amended Complaints in their entirety.

        Alternatively, should the Court permit Plaintiff’s Amended Complaints, Defendants
respectfully request that the Court still order Plaintiff to submit opposition, by tomorrow, on the
bases for relief contained in Defendants’ Motion for the cancellation of the lis pendens and the
request for fees, costs, and sanctions arising out of the impermissibly filed lis pendens that were
filed together with the original state court complaints.

       Thank you, in advance, for your time and consideration.

                                                         Respectfully submitted,

                                                          LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                          By: /s/ Jason Mizrahi
                                                             Jason Mizrahi
                                                             420 Lexington Avenue, Suite 2525
                                                             New York, NY 10170
                                                             Tel. No.: (212) 792-0048
                                                             Email: Jason@levinepstein.com
                                                             Attorneys for Defendants

                                                  3
Case 1:18-cv-05780-FB-SMG Document 70 Filed 05/14/20 Page 4 of 4 PageID #: 375




VIA ECF: All Counsel




                                      4
